MIDCOAST CREDIT CORP., a New York Corporation, n/k/a MDC CREDIT CORP.; and MIDCOAST ACQUISITIONS CORP., n/k/a PREMIUM ACQUISITIONS, INC., a Florida Corporation, Appellants,
v.
DOUGLAS R. GRIFFIN, Appellee.
No. 4D09-365
District Court of Appeal of Florida, Fourth District.
January 27, 2010.
Jason S. Alloy and Richard L. Robbins, Atlanta, for appellants.
Alan B. Rose, L. Louis Mrachek and Stefanie R. Shelley of Page, Mrachek, Fitzgerald & Rose, P.A., West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
FARMER, HAZOURI, JJ., and BOWMAN, JOHN B., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.